Exhibit 10.2

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) dated as of October 29, 2017, is made and entered into by and
between DYNEGY OPERATING COMPANY, a Delaware corporation (the “Company”), and
ROBERT FLEXON (the “Executive”).

 

WHEREAS, the parties hereto entered into an Amended and Restated Employment
Agreement dated as of May 6, 2015 (the “Employment Agreement”); and

 

WHEREAS, the parties hereto desire now to amend the terms of the Employment
Agreement to provide for an Additional Term and to clarify certain of its
provisions to conform to the current Dynegy Inc. Severance Plan (Effective
October 28, 2015), which was adopted after the Employment Agreement was
executed.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

 

1.                                      Pursuant to the terms of Section 3 to
the Employment Agreement, the Parties hereby agree that there shall be an
“Additional Term” of one (1) year, which shall commence on May 1, 2018 and end
on April 30, 2019.

 

2.                                      Section 7 of the Employment Agreement
will be amended so that any reference to the former “Dynegy Inc. Executive
Severance Pay Plan (the ‘Severance Plan’)” or the former “Dynegy Inc. Executive
Change in Control Severance Pay Plan (the ‘Change in Control Plan’)” will be
replaced with the current “Dynegy Inc. Severance Pay Plan (the ‘Severance
Plan’)” and that the current Severance Plan will apply to those former plans
anywhere referenced in the Employment Agreement.

 

3.                                      Section 7(b) of the Employment Agreement
shall be amended in part to be and to read as follows with the remainder of
7(b) remaining the same:

 

“(b)                           Severance Plan.  The Executive shall be entitled
to participate in the Severance Plan.  In addition, the Executive shall receive
the following additional compensation from the Company:”

 

4.                                      Continuing Effect of Employment
Agreement. Except as modified by this Amendment, the Employment Agreement will
continue in full force and effect in accordance with its terms. To the extent of
any conflicts between the terms of the Employment Agreement and the terms
hereof, the terms of this Amendment shall control.

 

[Signature Page Attached]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Amendment as of the day and year first written above.

 

 

 

DYNEGY OPERATING COMPANY

 

 

 

 

 

 

Date:

October 29, 2017

 

By:

/s/ Normanique Preston

 

 

 

Name: Normanique Preston

 

 

 

Title: Vice President — Human Resources

 

 

 

 

 

 

 

 

ROBERT FLEXON

 

 

 

 

 

 

Date:

October 29, 2017

 

/s/ Robert Flexon

 

2

--------------------------------------------------------------------------------